Title: From John Adams to the President of Congress, 1 November 1781
From: Adams, John
To: McKean, Thomas,President of Congress



Duplicate
Amsterdam November 1st 1781
Sir

It is still as problematical as ever, what is the political System of this Republick, and indeed whether it has any System at all. They talk much and deliberate long, but execute nothing. By the Violence with which they speak and write of each other, a Stranger would think them ripe for a civil War.
In the Assembly of the States of Guelderland, held to consider of the Requisition of the King of France of a negotiation of five millions of florins, under the warranty of The Republick, the debates were sustained with great warmth. Some were for an Alliance with France. The Baron de Nagel, Senechal of Zutphen, evaded the putting of the question and said among other things “that he had rather acknowledge the Independence of the Americans, than contract an Alliance with France.”
The Baron Vander Capellen de Marsch was for an Alliance with France and America too. He observed, “that nothing being more natural, than to act in concert with the Enemies of our Enemy, it was an Object of serious deliberation, to see if the Interest of the Republick did not require to accept, without further tergiversation, the Invitations and Offers of the Americans: that no Condescension for England could hinder Us at present from uniting ourselves against a common Enemy, with a Nation so brave and so virtuous; a Nation, which, after our Example, owes its Liberty to its Valour, and even at this moment is employed in defending itself from the Tyranny of the Enemy of the two Nations: that consequently nothing could restrain Us from acknowledging the Independence of this new Republick: that our Conduct differed very much from that held by our Ancestors, who allied themselves with the Portuguese, as soon as they had shook off the Yoke of the Spaniards: that there was no doubt that the said Alliances with the Enemies of our Enemy would soon restrain his Fury, and operate a general Peace, advantageous for Us.”
As this is the first opinion given openly, which has been published, in favor of acknowledging American Independence, it deserves to be recorded: but it will be long, very long before the Republick will be unanimously of his Opinion.

I have the Honor to be, with the greatest Respect, Sir, your most obedient & most humble Servant.

